Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Acknowledgment is made of application Ser. No. 17/306,539 filed on 03/25/2021 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
3.	 The information disclosure statements (IDSs) submitted on 05/03/2021, and 7/26/2022,  have been considered and placed of record. Initialed copies are attached herewith.
Priority
4.	As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional application #62/843,295, filed on 05/03/2019. 
Double Patenting
5.	 The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.
6.	 Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,021,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims of the instant and claims in the ‘078 patent are directed to the same inventive concept. Furthermore, rewriting the claim language and inserting “amount of length of time the refuse vehicle can operate” which is within an average operation vehicle (see ‘U.S. Patent No.11,021,078 B2 col. 8 lines 10-23) does not make the application and the ‘078 patent patentably distinct. Furthermore, storing and supplying power to the refuse vehicle necessitate storing and supplying power to the body assembly and chassis since the chassis and body assembly are integral part of the vehicle, and thus claims 1-20 of the patent anticipate claims 1-20 of the instant application.
7.	As an example, representation of independent claim 1 (of SN 17/306539) is rejected based on claims 1-2, 9, and col. 8 lines 10-23 of US Pat. 11021078 B2
Instant Application SN. 17/306,539
US Pat. 11021078 B2
Claim1: A refuse vehicle comprising:
-  a lift assembly configured to engage and lift a refuse receptacle;
-  an electrical energy system configured to store power and supply power to the refuse vehicle; and
-  a controller configured to: 
determine an amount of power required (i.e., “a remaining power” to move the refuse vehicle to a charging location;
measure one or more electrical attributes of the refuse vehicle to determine an amount of length of time the refuse vehicle can operate based on a remaining power of the electrical energy system; and 
limit operations of one or more components of the refuse vehicle (i.e., not use power for other utilities) based on a comparison of the amount of power required to move the refuse vehicle to the charging location and the amount of length of time the refuse vehicle can operate (examiner notes: this is interpreted as an average supplying “remaining power” according to an average  time).
1. A refuse vehicle, comprising: a chassis; a body assembly coupled to the chassis, the body assembly defining a refuse compartment; an electric energy system configured to store power and supply power to the refuse vehicle; and a power control system configured to measure one or more electrical attributes of the refuse vehicle and determine a power profile for the refuse vehicle, the power profile describing a length of time the refuse vehicle can continue to operate based on a remaining power of the electrical energy system; and wherein the power control system terminates operation of a lift assembly of the refuse vehicle based on the power profile.
2. The refuse vehicle of claim 1, wherein the power control system determines an amount of power required to return the refuse vehicle to a charging location and performs an operation using the remaining power and the amount of power required to return the refuse vehicle to the charging location to determine a result and alerts a user based on the result.
..... 9. The power control system of claim 8, wherein the power control system is further configured to: measure an amount of remaining power associated with the energy storage system; determine an amount of power required to return the refuse vehicle to a charging location; perform an operation using the remaining power and the amount of power required to return the refuse vehicle to the charging location; determine, based on the operation, a result; and alert a user based on the result; and
From US 11021078 B2 Col. 8 lines 10-23


8.	Independent claims 9, and 17 (of SN 17/306539) are also rejected based on claiming similar features of applicant’s US Pat. 11021078 B2 (similar as an analysis of above instant claim 1).
Claim Rejections - 35 USC § 103
9.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	 Considering objective evidence present in the application indicating obviousness or non obviousness.
12.	 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 1002(a)(2) prior art against the later invention.
13. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitfield, JR. et al., US 2019/0218031 (hereinafter “Whitfield”) in view of Shinozaki (US 2013/0175975), and in view of Forbes Jr (US Pub. 2011/0172837) (from applicant’s IDSs).
A. Regarding claims 1, 9, and 17: Whitfield discloses a refuse vehicle 50 (see Whitfield, the abstract, and Fig. 3), comprising:
- a lift assembly 54 configured to engage and lift a refuse receptacle (i.e., using a gripper 58, see Whitfield, para. [0033]); an electrical energy system configured to store power (i.e., storing power in a “battery packs” see Whitfield, claim 19) and supply power to the refuse vehicle.
Whitfield does not expressly disclose a controller configured to: determine a power required to move the refuse vehicle to a charging location and the amount of length of time the refuse vehicle can operate.
However, Shinozaki, and Forbes suggest those claimed deficiencies:
Shinozaki teaches a power profile (SOC) describing a length of time the refuse vehicle can continue depending on a remaining power of the electrical electric energy system operate (see Shinozaki para. [0118],  and [0123]).
- a controller configured to: determine a power required to move the refuse vehicle to a charging location (i.e., “The status information supplied to the electric vehicle informs the vehicle of various system conditions based upon customer profile and specific overrides due to market conditions and/or utility operations/grid operations available to be executed by the ALD 100....current state of charge, and other parameters.” see Forbes para. [0129], [0120], and [0123] for “customer profile restrictions”, and the amount of length of time the refuse vehicle can operate (see Shinozaki, claim 12) – by not using unnecessary power while moving (i.e., limiting a user of power); measure an electrical attribute of the refuse vehicle (e.g., a power consumption per travel distance) to determine an amount of length of time the refuse vehicle can operate based on a remaining power of the electrical energy system.
Whitfield and Shinozaki are both directed to refuse vehicles as analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitfield with Shinozaki to include into the vehicle system of Whitfield, an electric energy system configured to store power and supply power to the refuse vehicle; and a power control system to measure electrical attributes of the refuse vehicle and determine a power profile for the refuse vehicle, the power profile describing a length of time the refuse vehicle can continue to operate based on a remaining power of the electrical electric energy system (as taught by Forbes Jr); and to control operation of a lift assembly of the refuse vehicle based on the power profile (as taught by Forbes Jr), to improve the efficiency of the refuse vehicle of Whitfield.
B. Regarding claims 2, 10, and 19: Applicant claims about using the remaining power of the electrical energy system; and alert an operator of the refuse vehicle when the remaining power falls below a threshold (to move the refuse vehicle to the charging location) (e.g., managing stored power, see Forbes; ([0129], and (sending an alert signal to a user – after comparing to a limit/threshold level – “ an alert may be sent to the customer, such as via the customer dashboard 98”, see Forbes para. [0105]).
C. Regarding claims 3, and 11:  Whitfield Jr determines a weight of contents of the refuse receptacle (i.e., with a weight sensor, see Whitfield Jr, para. [0010]) based on electrical attributes associated with the lift assembly of the refuse vehicle (i.e., to prevent an exceed payload “This allows the operator to set the container back on the ground while preventing the operator from loading the refuse vehicle 10 beyond the predetermined gross vehicle weight limit.”, see Whitfield Jr, para. [0029]).
D. Regarding claims 4, 12, and 18:  Whitfield Jr also suggests to measure a first electrical parameter (can be a weight signal – see Whitfield Jr, para. [0010]) associated with a first movement of the refuse receptacle from a first position to a second position by the lift assembly - Shinozaki also discloses a refuse vehicle that uses electric power to moving a receptacle from a first position to a second position (lifting position and lowering position of a load; see Shinozaki [0026]).
measure a second electrical parameter associated with a second movement of the refuse receptacle from the second position to the first position by the lift assembly (e.g., weighting contends after dumping a refuge container, see Whitfield Jr, claim 13, and para. [0028]).
E. Regarding claims 5, and 13:   Applicant claims to calculate a weight associated with the refuse receptacle based on the first and second electrical parameters, wherein generating the power profile is based in part on the weight.
	Forbes Jr suggests to use a profile to control energy usage of a utility during a projected time period (see Forbes Jr. para. [0086], and [0117]).
Whitfield also discloses, wherein determining the power profile further includes calculating a weight associated with the receptacle based on the first and second electrical parameters (note- Whitfield uses weight determination system 24 and uses lift mechanism 28; see Fig. 2 and [0028]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whitfield with Forbes Jr to generate a power profile based on moving weights to acknowledge a user of required limitations while operating a refuge vehicle.
F. Regarding claims 6, and 14:   Applicant claims to determine a clearance of the refuse vehicle based on positional data for the lift assembly of the refuse vehicle. Whitfield already teaches this limitation (i.e., “The interlock solenoid may operate with lift arm assembly 12 of refuse vehicle 10 of FIG. 1 to prevent lift arm assembly 12 from being raised a predetermined height.” see Whitfield, para. [0029]).
G. Regarding claims 7, and 15:   Applicant claims to calculate a distance that the refuse vehicle can traverse based on the remaining power of the electrical energy system.
	The remaining power for a vehicle to traverse is suggested by Shinozaki (i.e., a distance of operation for a vehicle, see Shinozaki, para. [0034]).
H. Regarding claims 8, 16, and 20:   Applicant claims that wherein limiting operations of one or more components of the refuse vehicle comprises disabling/”lock-out” the lift assembly of the refuse vehicle (i.e., “in response to determining that the weight of the refuse exceeds a threshold value: inhibiting the dump motion of the receptacle beyond a predetermined position” see Whitefield, claim 28)
	A motivation to combine cited prior art is to conserve electric energy.
Conclusion
14.	Pending claims 1-20 are rejected. 
15.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662